DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 5/31/2022.
Claims 1, 8, and 15 have been amended and are hereby entered.
Claims 1-2, 4, 8-9, 11, and 15-16 are currently pending and have been examined.
This action is made FINAL.
Domestic Benefit
	The ADS filed on 07/09/2019 properly claims the benefit of Provisional Application 62/696,726, filed on 07/11/2018.  As this Provisional Application supports all claims as currently filed, all claims are granted an effective filing date of 07/11/2018.
Response to Applicant’s Arguments
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant first asserts that the claims are presently amended to overcome the following statement from the previous Office Action:  “as presently claimed, the e-procurement system is not required to obtain and store record data from ‘various sources…’”  While Examiner agrees that the present amendments to the claims do now embody the gathering of record data from various sources, this does not make the claims patent eligible.  Indeed, the above statement from the previous Office Action which is presently overcome was made to refute an assertion to the contrary in Applicant’s previous Remarks, not to state that the claims would overcome the previous 101 rejections if this were otherwise.  
In relation to the functionality described immediately above, Applicant further argues that “[t]he utility of these systems, and the innovative nature of reconciling conflicts in supplier data based on ERP records, is explained extensively in the disclosure,” following which Applicant reproduces Paragraphs 0005, 0015-0016, 0022, 0030, 0063-0064, and 0087 as support.  The purported improvements discussed therein, including the reconciling of multiple record entries for a single entity (particularly against a “source of truth” such as the claimed ERP system), as well as the purported reduction in CPU cycles and network bandwidth stemming from this asserted reconciliation method, have already been addressed in the previous Office Action.  As explained therein, the reconciliation of various data entries and checking them against an outside source are improvements to the abstract concept of record keeping rather than an improvement to computer functionality or other technology as required by MPEP 2106.05(a).  Additionally, the asserted reduction in computer resources stems directly from this improved abstract set of steps rather than any improvement to technology itself.  As also previously explained, couching these improvements in technological language does not make this otherwise.  Neither performing the recited steps at a high level via computer components, nor claiming the particular “source of truth” against which records are validated as being another computer-based database (an ERP system), make either the problem being solved or the solution presented technological in nature.  Rather, this specificity merely uses computers as a tool to perform an abstract idea (see MPEP 2106.05(f)).  Examiner finds nothing in the reproduced paragraphs which refutes the previously provided explanation, nor does Applicant provide any further explanation.  See previous Office Action for more information.  
Similarly, Applicant next asserts that the claims do perform various steps in real time, attempting to refute the following statement from the previous Office Action:  “…and others are not embodied in the present claims (e.g., the performance of any step particularly in “real time”).”  Applicant argues that “[t]he present claims recite an automatic association of records,” reproducing Paragraphs 0052, 0059, and 0073 as support for such functionality.  Examiner disagrees.  While the reproduced paragraphs of the specification do generally support “an automatic association of records,” neither the claim language nor the reproduced paragraphs support any step being performed in “real time.”  Applicant’s interpretation of the term “automatic” as doing so is not in keeping with the broadest reasonable interpretation of the term (e.g., the following of a sequence of steps, or performing a step in response to a particular stimulus or inciting action), nor does the specification support this narrower interpretation of “real time.”  Applicant gives this term a far narrower interpretation than is either drafted in the claims or supported in the specification.  
Further, similar to Applicant’s first argument, the statement from the previous Office Action which this argument attempts to refute (which, to be clear, it does not) was made to refute an assertion to the contrary in Applicant’s previous Remarks, not to state that the claims would overcome the previous 101 rejections if this were otherwise.  Even were this functionality supported by the original disclosure and embodied in the claims (neither of which, to be clear, are true), the effect this would have on the claims as drafted would merely be the improved speed and efficiency inherent in performing otherwise abstract steps via a computer.  As is explained in MPEP 2106.05(a), mere automation of a manual process is insufficient to show such an improvement (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) and LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016)).  Additionally, “’claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept.”  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Regarding the above arguments, Applicant concludes that “[w]ith the foregoing, and the rest of the disclosure as a whole, Applicant has identified a problem in the art, the technical means to solve it, and the automated, machine-implemented steps of the solution.”  Examiner disagrees with each of these assertions as explained in the previous Office Action.  Summarily, to qualify as an improvement to computer functionality or other technology under MPEP 2106.05(a), a claim must embody “a technological solution to a technological problem,” and neither the presented problem nor solution are technological in nature, instead providing an improvement in the form of a non-technological sequence of steps (which are merely particularly claimed as being implemented via computer functionality) intended to solve a non-technological, abstract problem (the reconciling and validating of records).  See previous Office Action for more information.  
Applicant next argues that the following statement from the previous Office Action is not in keeping with the steps of the Alice-Mayo test:  “Applicant’s arguments appear to believe that merely claiming an otherwise abstract step as being performed by or in conjunction with various computer components and systems at a high degree of generality alters the nature of that step such that it is not abstract.  This is not the case.”  Particularly, Applicant asserts that this statement is inconsistent with the Alice-Mayo test because “the essence of Step 2 is that a claim that recites a judicial exception nevertheless can present eligible subject matter when the claim recites ‘significantly more’ than the judicial exception or integrates the judicial exception into a practical application of computing technology,” and that “identifying a judicial exception is NOT the end of the subject matter inquiry and all other recitations and the claim as a whole must receive consideration.”  As a preliminary matter, the Alice-Mayo test, while still considered good law, has been further refined and interpreted in subsequent case law, and Examiner’s response to these arguments (as with previous Office Actions) will use the step numbers and associated terminology as presently defined in the MPEP.  These step numbers provide more precise explanation than vague reference to the multi-part “Step 2.”  Regarding the merits of the argument, while Applicant’s statements regarding Step 2 of the 101 inquiry are correct, Applicant’s argument misunderstands and misapplies Examiner’s previous statement which Applicant attempts here to refute.  Indeed, this argument appears to utterly ignore the remainder of the explanation that followed the above-quoted statement from the previous Office Action.  
Firstly, the above-quoted statement applies to the recitation of abstract ideas under Step 2A, Prong One, explaining that the performance of an abstract step via a computer component does not remove that step from reciting an abstract idea.  Neither the 101 rejections (previous or present) nor the explanation provided in the previous Office Action state that the categorization of limitation(s) as abstract represents the end of the subject matter inquiry.  Indeed, the sentence immediately following the above-quoted statement of the previous Office Action (“While the computer components and systems do constitute additional elements and must be considered as such in Steps 2A, Prong Two and 2B of the 101 analysis, the step itself remains abstract”) references further consideration required in the remaining parts of Step 2, and the 101 rejections themselves go on to perform these steps.  As such, Applicant’s argument that the previous explanation is not in keeping with the Alice-Mayo test is incorrect.  Secondly, as was also explained in the previous Office Action, the claiming of the recited steps on computer components (e.g., the e-procurement system and the components thereof)  and in communication with computer components outside of the claimed system (e.g., the ERP system with which records are validated) do not constitute “significantly more” than the recited abstract ideas, nor do they integrate the claims into a practical application.  On this topic, Applicant is again directed to MPEP 2106.05(f), which is devoted to this distinction.  
Additionally, while Applicant’s statement that “a claim that recites a judicial exception nevertheless can present eligible subject matter when the claim recites ‘significantly more’ than the judicial exception or integrates the judicial exception into a practical application of computing technology” is correct, Applicant’s presented reasoning as to why the claims of the present application should be considered to do so is not.  See both the previous Office Action and below for additional information on why Applicant’s particular assertions that the present claims integrate the judicial exception into a practical application are incorrect.  
Applicant next returns to the argument that the claims embody an improvement to a technology under MPEP 2106.05(a), again citing to Paragraphs 0004-0005 as identifying the purported technological problems solved by the present invention.  As was thoroughly explained in the previous Office Action, the problems identified in Paragraphs 0004-0005, though couched in technical language, are abstract in nature.  Applicant does not provide meaningful response to the previously provided explanation of the problems and solutions set forth in Paragraphs 0004-0005, merely additionally citing Paragraphs 0016-0017 which essentially reiterate the same purported problem and solution as Paragraph 0005.  The previously provided explanations apply equally at present.  Regarding Applicant’s assertion that “[t]o whatever extent that one may argue these claims are directed to an abstract idea, the present claims present an inventive concept sufficient to transform such idea into a patent-eligible application,” Examiner again notes that mere automation of a manual process is insufficient to show such an improvement, and claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept (see citations above).  
Remaining with the general topic of an improvement to technology under MPEP 2106.05(a), Applicant next returns to the specific assertion that the reconciliation of potentially conflicting records against a “source of truth” (such as the claimed separate ERP system) “using a specified series of messages or requests, processing, and confirmations, resulting in validation of the e-procurement records against the ERP system.”  Particularly, Applicant asserts that this purported improvement is embodied in the claims by way of “a particularized combination of interactions between an e-procurement system and an ERP system, including transmitting a request to validate a draft, suspending action, linking records, and completing validation, the claims are not directed to an abstract idea but require machine interoperation. Thus, when viewed as a whole, these claims amount to more than an abstract idea.”  As has previously explained, each of these asserted steps recite an abstract idea, and thus are part of the overall abstract concept which must be overcome by recited additional elements or the combination thereof.  Abstract ideas may not integrate themselves into a practical application.  As has also been previously explained, this “particularized” sequence of steps may be performed manually, absent any of the recited technological components (e.g., a keeper of records may receive information regarding a single entity from multiple sources, consult a “source of truth” to validate said information, holding off on updating the record until validation is complete, associate a record maintained by the record keeper with a record maintained by the source of truth, and receive a response from the source of truth regarding the validity of the record in question).  As such, this improvement is purely related to an abstract concept and is not an improvement to technology.  Claiming the steps as being performed by a computer, as well as specifying that the source of truth is also computer-based, does not make this otherwise.  Regarding the nature of the asserted improvement, the concept of checking information against a “source of truth” has essentially existed since humanity developed writing (if not before), and Examiner cannot understand how Applicant believes this to be an “inventive concept” at the time of filing.  
Applicant further supports this argument by once again returning to previous arguments related to the CosmoKey case and Example 42 of the October 2019 PEG Update.  There is some oscillation between these arguments in the present Remarks, and Examiner will take all argument for each source in turn to enhance clarity.
Applicant first argues against Examiner’s conclusion that the asserted improvement as being abstract by returning to the previous analogy to the CosmoKey case.  Applicant’s first argument on this subject asserts that “[t]he claimed validation process, much like the validation authentication in CosmoKey…provides a technological improvement because of it’s technical interactions…”  These “technical interactions” are those addressed in the paragraph above, which instead of being a particular technological solution are a sequence of otherwise manual steps merely claimed as being performed by computer components.  See above, the previous Office Action, and MPEP 2106.05(f) for more information.  
Applicant’s next argument on this subject attempt to sidestep Examiner’s previous responses to Applicant’s attempted analogy to CosmoKey by defining the problem being solved by the following language from the CosmoKey case:  “Checking for an activated authentication function replaces the manual entry of information for an authentication factor by the user.”  This argument, however, both ignores the explanation of CosmoKey in the previous Office Action and misapprehends the disclosure of the case, misstating the problem being solved.  The sentence immediately preceding this quoted language is as follows:  “Thus, instead of requiring the user to input multiple authentication factors using multiple communication channels, the user's identity is verified by transmitting the user identification via a first communication channel and checking via a second communication channel that an authentication function is activated in the user's mobile device.”  As is clear from this language, the improvement of the invention is an improvement to a particular, technologically-inherent method of user authentication, and the “manual entry of information” being replaced by this improvement is not “manual” in the same way as the term is used in Examiner’s previously provided explanations (ie: performable completely without technological components) but rather merely indicates that a user previously had to interact with technology directly (“input multiple authentication factors using multiple communication channels”).  As per these statements and the remainder of CosmoKey, the problem being solved and the solution provided are not related to general, high-level authentication performable absent the recited technological components, but rather to a particular technology-based form of authentication, which differs from the present application’s high-level record keeping generally claimed as being performed by a computer.  As such, the problem being solved in CosmoKey is inherent to the technology being used for the authentication, unlike the present application which as has been repeatedly explained merely uses computers as a tool to perform otherwise abstract steps.  
Further, CosmoKey states in the paragraph above the source of these quotes that “[t]he specification thus explains that the claimed invention ‘provide[s] an authentication method that is easy to handle and can be carried out with mobile devices of low complexity,’” which further clarifies that the technology itself is what is being improved rather than high-level authentication.  As was previously explained, not only is the particular problem and the provided solution of CosmoKey technological in nature, but the steps recited to achieve this improvement likewise either cannot be performed manually or would have no meaning (e.g., would not provide the asserted improvement) if performed outside of the particular technological environment claimed.  Applicant cannot say the same about the present invention.  See previous Office Action for additional information.  Given Applicant’s improper broadening of both the problem being solved and the steps performed in CosmoKey as manually performable, it is Applicant rather than Examiner who “focuses on the high-level goals…while ignoring the technical details and context recited in the claims,” contrary to Applicant’s accusation.  Applicant’s argument, particularly taken in view of Applicant’s subsequent statement that the steps of CosmoKey were analyzed as part of a “method of authenticating a user to a transaction at a terminal,” ignores that the purpose of the invention of CosmoKey is inherently tied to a “transaction at a terminal,” not merely any form of authentication for any form of transaction, contrary to the present invention.  Summarily, the improvement set forth in CosmoKey, as well as the steps claimed to achieve it, relate specifically to and specifically improve a technology and are meaningless outside the environment of that technology, whereas the present application presents an abstract solution to an abstract problem, the steps of which are performable absent any of the recited technical components set forth in the claims.  
Applicant next argues against Examiner’s conclusion that the asserted improvement as being abstract by returning to the previous analogy to Example 42, asserting that certain reasoning previously provided by Examiner (“the underlying activity described in the majority of the presently claimed steps are not inherently technological in nature and may be performed manually,” “these purported improvements, though couched in technological language, are not inherently technological but rather provide improvements to the abstract concept of recordkeeping”) could be argued in the same way regarding Claim 1 of Example 42.  Examiner disagrees, noting that this argument ignores or misapprehends both the explanations provided in the previous Office Action as well as the explanations provided in Example 42 itself (previously referenced).  
Applicant’s argument again attempts to boil the steps of Claim 1 of Example 42 down to improperly high-level steps to force an analogy with the claims of the present application.  Additionally, as quoted by Applicant, the explanation set forth for Claim 1 of Example 42 states that “[s]pecifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.”  However, this statement distinguishes Claim 1 of Example 42 from the claims of the present invention rather than illustrates similarities, as Applicant appears to believe.  While Claim 2 of Example 42 generally provides record keeping similar to that of the present invention, and thus is found to be directed to its recited abstract ideas and is not patent eligible, Claim 1 includes additional functionality related to the standardization of data inputs from remote users, such that a central database accessible by other remote users may be updated (and thus the data made available) in real time despite receiving updates in disparate formats, solving shortcomings particular to the claimed technological environment as set forth in the specification (e.g., providing such updated information to a computer system in a non-standardized format could not previously result in a real-time update of the remotely accessible stored records, and thus the information could not be provided to other remote users in real time).  This format standardization is not “validating” records as asserted by Applicant, and is not equivalent thereto.  As such, Applicant’s argument misapprehends the improvement of Claim 1 of Example 42.  Further, as explained above, Applicant’s claims do not embody any real-time access nor does Applicant’s specification support such real-time access (or use such real-time access in a manner that would improve technology, e.g., make updated records immediately accessible in a manner that was not previously possible, such as in Claim 1 of Example 42).  See previous Office Action for additional information.
Finally, Examiner notes the use of the term “batch processing” in the present Remarks, vaguely alluded to in two summary statements of the purported improvements provided by the present invention.  Presently, no particular arguments are made in relation to this batch processing, nor does the claimed batch processing relate to the asserted improvements themselves (e.g., the checking of records against a “source of truth”).  Examiner notes that arguments citing this batch processing as an improvement itself have been advanced and answered previously, and any implied assertion of this batch processing embodying an improvement to technology under MPEP 2106.05(a) would fail for the same reasons as previously explained.  See previous Office Actions for more information.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 8-9, 11, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 15, the limitations of transmitting, to a particular enterprise resource planning system among the one or more enterprise resource planning systems, a request to validate a draft; the draft having been created by, using the e-procurement system, receiving a request to create a new supplier record for the particular supplier, a supplier name of the particular supplier being not recognized by the e-procurement system; using the e-procurement system, receiving new input supplier data associated with the new supplier record; using the e-procurement system, suspending a draft of the new supplier record, the new supplier record comprising a set of the new input supplier data that cannot be used in a further e-procurement process before being validated, the draft being based, at least in part, on the new master supplier record for the particular supplier; using the e-procurement system, automatically linking the new supplier record to a supplier information management record in the particular enterprise resource planning system; and using the e-procurement system, receiving a verification signal from the particular enterprise resource planning system, and in response, automatically updating the new supplier record as confirmed in the e-procurement system and signaling a buyer computer to continue the further e-procurement process that had been interrupted by the suspending, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations recite activity falling within at least the enumerated subcategories of commercial or legal activity and/or managing personal behavior or relationships or interactions between people.  Additionally, the limitations of while a delayed processing timing has not been met, using an e-procurement system that is communicatively coupled to a plurality of buyer computers and supplier computers, obtaining supplier record data for supplier records created for a particular supplier as a first set of supplier record field values, wherein the supplier records were created based, at least in part, on a previous version of a master supplier record for the particular supplier, and wherein the previous version of the master supplier record having been determined, at least in part, based on a previous set of supplier record data for a previous set of supplier records created for the particular supplier and represents a consensus determined from the previous set of supplier record data; when the delayed processing timing has been met, using the e-procurement system, determining a new master supplier record for the particular supplier based, at least in part, on the first set of supplier record field values, the previous master supplier record being cross-referenced with one or more supplier records associated with the particular supplier, and changes to the first set of supplier record field values being identified, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  For example, these limitations encompass activities including observations, evaluations, judgments, and opinions.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of one or more computing devices upon which the method is performed; a non-transitory computer-readable storage medium storing instructions executable by a processor; a server computing device having one or more first processors and first storage media storing first instructions for execution by the one or more first processors of the server computing device; a buyer computing device having one or more second processors and second storage media storing second instructions for execution by the one or more second processors of the buyer computing device; an e-procurement system that is communicatively coupled to a plurality of buyer computers and supplier computers; one or more enterprise resource planning systems; the previous set of supplier record data having been gathered from multiple different third-party enterprise resource planning systems, and representing records from at least one buyer computer and at least one supplier computer, the at least one buyer computer and the at least one supplier computer being associated with different enterprise resource planning systems from among the multiple different third-party enterprise resource planning systems; and one or more supplier records associated with the particular supplier that were received through batch processing before the delayed processing timing has been met.  The one or more computing devices upon which the method is performed; a non-transitory computer-readable storage medium storing instructions executable by a processor; a server computing device having one or more first processors and first storage media storing first instructions for execution by the one or more first processors of the server computing device; a buyer computing device having one or more second processors and second storage media storing second instructions for execution by the one or more second processors of the buyer computing device; an e-procurement system that is communicatively coupled to a plurality of buyer computers and supplier computers; and one or more enterprise resource planning systems amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).  The previous set of supplier record data having been gathered from multiple different third-party enterprise resource planning systems, and representing records from at least one buyer computer and at least one supplier computer, the at least one buyer computer and the at least one supplier computer being associated with different enterprise resource planning systems from among the multiple different third-party enterprise resource planning systems; and one or more supplier records associated with the particular supplier that were received through batch processing before the delayed processing timing has been met amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of a judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2, 4, 9, 11, and 16, describing various additional limitations to the method of Claim 1, the product of Claim 8, or the machine of Claim 15 amount to substantially the same unintegrated abstract idea as Claims 1, 8, and 15 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claims 2 and 9 disclose additional specifics as to how master and particular supply records and custom recommendations therefor are to be determined (merely narrowing the field of use), which does not integrate the claims into a practical application.
Claims 4, 11, and 16 disclose generating and sending a confirmation request to a supplier for a second set of supplier record field values when a new master supplier record is determined, said second set of supplier field values being associated with the new master supplier record and different than the first set of supplier record field values, as well as receiving a response thereto (abstract ideas in the form of certain methods of organizing human activity), , which do not integrate the claims into a practical application.
Claim 16 additionally discloses a supplier computer system similar to that of the server and buyer systems (generally links the use of a judicial exception to a particular technological environment or field of use), which does not integrate the claim into a practical application.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20190287063 – “Methods of Performing a Dispatched Consumer-to-Store Logistics Operation Related to…,” Skaaksrud et al, disclosing a system for maintaining and periodically updating records
O’Brien, “Sustaining Data Quality – Lessons from the Field,” ProQuest Dissertations Publishing (2011), disclosing various advice and techniques for maintaining up-to-date databases in conjunction with enterprise resource planning systems
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628